DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 12/13/21 are acceptable. Accordingly, the objection to the drawings, set forth in the Office Action mailed 10/07/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Objections
The objection to claim 23, set forth in the Office Action mailed 10/07/21, is hereby withdrawn due to amendments made by the Applicant.

Allowable Subject Matter
Claims 1-7, 11-14, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Araki et al., taken alone or in combination with other references, fails to teach:
“wherein the power transmission-side cancel coil includes at least a short-circuited loop coil”, as set forth in claims 1 and 11; and
“a power transmission-side cancel coil that … includes at least a short-circuited loop coil”, as set forth in claims 24 and 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        December 15, 2021